DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of December 28, 2020.  The rejections are stated below.  Claims 1-8, 10-17, and 19 are pending and have been examined.


Response to Amendment/Arguments
2.	Applicant's arguments filed 12/28/2020 concerning 35 U.S.C. 102 have been considered but are moot in view of new grounds of rejection.  Applicant's arguments concerning 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues “The claims Are Not Directed to an Abstract Idea” 
However, Examiner respectfully disagrees.  Turning to representative claim 1, the claim recites:
1. (Currently amended Amended) A method for automatically generating personalized smart contracts comprising comprises:
identifying, by a smart contract creating device, a plurality of asset attributes associated with a current asset within a blockchain network;
 	comparing, by the smart contract creating device, each of the plurality of asset attributes with each of a plurality of asset clusters to compute a cluster similarity score for each of the plurality of asset clusters, when a plurality of assets within the blockchain network do not comprise the current asset, wherein each asset cluster within the plurality of asset clusters comprises a set of assets from the plurality of assets, and wherein each of the plurality of assets comprises an associated smart contract template;
identifying, by the smart contract creating device, an asset cluster from the plurality of asset clusters, wherein the cluster similarity score for the asset cluster is highest and is above a predefined threshold;
computing, by the smart contract creating device, similarity scores for each of the set of assets within the asset cluster, based on a comparison with the plurality of asset attributes of the current asset;
identifying, by the smart contract creating device, at least one asset from the set of assets based on the associated similarity scores; 
generating, by the smart contract creating device, a current smart contract template based on at least one smart contract template associated with the at least one asset; and
 	generating, by the smart contract creating device, a current smart contract for the current asset by dynamically populating the current smart contract template with recommended values specific to each transaction, context, asset and stakeholder, wherein the current smart contract is context-aware and personalized.

Here, each bolded claim limitation further describes the independently abstract idea but does nothing to render the claim any less abstract. These limitations describe identifying, comparing, calculating, and generating.  As described in the rejection, limitations narrowing the abstract idea, such as those describing the factors used to create a smart contract, further describe the abstract idea but do nothing to render the concept less abstract.  This is similar to the court’s finding in Ultramercial, where claim limitations narrowing the idea, such as receiving copyrighted media, selecting an ad, offering the media in exchange for watching the selected ad, displaying the ad, allowing the consumer access to the media, and receiving payment from the sponsor of the ad, further describe the abstract idea but do nothing to render the concept less abstract.  Here, it is important to distinguish between the independently abstract idea and the additional elements of the claim.  Note the recent Federal Circuit decision in SAP America v. Investpic (May 15, 2018) where the claims involved a series of innovative mathematical calculations based on selected information and the presentation of the results of those calculations in the plot of a probability distribution function.  The court noted that the claims are ineligible because their innovation is an innovation in ineligible subject matter.  The court explains that no matter how much of an advance in the 
Examiner notes that the improvements discussed here are simply to creating a contract, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.

3.	Applicant argues “Core Wireless”.  The claims do not describe the graphical user interfaces in a manner such that the claims are directed to an improvement in graphical user interfaces.  Applicant’s claims differ from the invention in Core Wireless which improved the efficiency of using the electronic device itself.  The court found that the language of the claim in view of the specification clearly indicated that the claims were directed to an improvement in the functioning of computers, particularly those with small screens.  The claims in Core Wireless did not merely use existing graphical user interfaces in a generic way to display data. Here, the distinction is between claims whose focus is on improvements in computers as tools as opposed to certain independently abstract ideas that use computers as tools (see Electric Power Group, TLI Communications, Enfish).


Step 2B: Even arguendo assuming independent claims 1, 9, and 15 are directed toward an abstract idea, independent claims 1, 9, and 15 amount to significantly more than an abstract idea.”. The additional elements of the claim(s) other than the abstract idea(s),taken individually and in combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered individually and as an ordered combination do not amount to significantly more than the abstract idea(s) set forth as described above. For instance, the elements do not effect an improvement to another technology or technical field; the claim elements do not amount to an improvement to the functioning of a computer itself; and the claim elements do not move beyond a general link of the use of an abstract idea to a particular technological environment. Examiner notes that the improvements discussed here are simply to creating a smart contract, which means that the improvements argued are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating smart contracts without significantly more. 
The Examiner has identified independent system Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 10 and 19.
Claim 1 is directed to a method which is one of the four statutory categories of invention (Step 1: YES).
Claim 10 is directed to an apparatus which is one of the four statutory categories of invention (Step 1: YES).
Claim 19 is directed to a non-transitory computer-readable storage medium which is one of the four statutory categories of invention (Step 1: YES).

Claim 1 recites a method for automatically generating personalized smart contracts comprising comprises:
identifying, by a smart contract creating device, a plurality of asset attributes associated with a current asset within a blockchain network;
comparing, by the smart contract creating device, each of the plurality of asset attributes with each of a plurality of asset clusters to compute a cluster similarity blockchain network do not comprise the current asset, wherein each asset cluster within the plurality of asset clusters comprises a set of assets from the plurality of assets, and wherein each of the plurality of assets comprises an associated smart contract template;
identifying, by the smart contract creating device, an asset cluster from the plurality of asset clusters, wherein the cluster similarity score for the asset cluster is highest and is above a predefined threshold;
computing, by the smart contract creating device, similarity scores for each of the set of assets within the asset cluster, based on a comparison with the plurality of asset attributes of the current asset;

identifying, by the smart contract creating device, at least one asset from the set of assets based on the associated similarity scores; 
generating, by the smart contract creating device, a current smart contract template based on at least one smart contract template associated with the at least one asset; and
generating, by the smart contract creating device, a current smart contract for the current asset by dynamically populating the current smart contract template with recommended values specific to each transaction, context, asset and stakeholder, Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional element, e.g., smart contracting creating device and blockchain network are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).


The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (Step 2B: NO).
Similar arguments can be extended to other independent claims 10 and 17 hence claims 10 and 17 are rejected on similar grounds as claim 1.
Claims 2-5 and 8 further defines the abstract idea.
The limitations of claims 6-7 are generic limitations which are no more than mere instructions to apply the exception using a generic computer component. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106; see also USPTO: July 2015 Update: Subject Matter Eligibility):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added));

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”);

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;


Therefore, the claims 1-8, 10-17, and 19 are directed to an abstract idea. Thus, the claims 1-8, 10-17, and 19 are not patent-eligible.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. [US Pub No. 2019/0034404 A1] in view of Zhang [CN-106778329 A].


claim 1, Anderson discloses a method for automatically generating personalized smart contracts comprises:
identifying, by a smart contract creating device, a plurality of asset attributes associated with a current asset within a blockchain network (0010-0011);
comparing, by the smart contract creating device, each of the plurality of asset attributes with each of a plurality of asset clusters to compute a cluster similarity score for each of the plurality of asset clusters, when a plurality of assets within the blockchain network do not comprise the current asset, wherein each asset cluster within the plurality of asset clusters comprises a set of assets from the plurality of assets, and wherein each of the plurality of assets comprises an associated smart contract template (0025);
identifying, by the smart contract creating device, an asset cluster from the plurality of asset clusters, wherein the cluster similarity score for the asset cluster is the highest and is above a predefined threshold (0025);
computing, by the smart contract creating device, similarity scores for each of the set of assets within the asset cluster, based on a comparison with the plurality of asset attributes of the current asset (0025);
identifying, by the smart contract creating device, at least one asset from the set of assets based on the associated similarity scores (0025); and
generating, by the smart contract creating device, a current smart contract template based on at least one smart contract template associated with the at least one asset (0025).


10.	Claims 10 and 19 each recite similar language as to claim 1 and stands rejected on the same grounds.

11.	Regarding claims 2 and 11, Anderson recites wherein the plurality of asset attributes associated with the current asset comprise at least one of a make of the asset, a model of the asset, an asset category associated with the asset, rental rates associated with the asset, utilization of the asset, maximum speed associated with the asset, maximum Rounds Per Minute (RPM) associated with the asset, number of cycles associated with the asset, and a location of the asset (0025).

claims 3 and 12, Anderson recites further comprises creating the plurality of asset clusters based on the plurality of asset attributes of the current asset (0025).

13.	Regarding claims 4 and 13, Anderson recites further comprises creating the plurality of asset clusters based on asset attributes associated with the plurality of assets (0025).

14.	Regarding claims 5 and 14, Anderson recites wherein identifying the at least one asset comprises:
assigning a rank to each asset in the set of assets within the asset cluster based on the associated similarity scores (0025); and
selecting the at least one asset from the set of assets, wherein the rank associated with the at least one asset is greater than a predefined threshold rank (0025).

15.	Regarding claims 6 and 15, Anderson recites further comprises:

identifying a smart contract template based on an asset domain ontology, when the plurality of assets within the blockchain network comprise the current asset, wherein the asset domain ontology comprises an ontology tree for the plurality of assets and associated smart contract templates (0025); and
generating a smart contract for the current asset, based on the identified smart contract template (0025).

16.	Regarding claims 7 and 16, Anderson recites processing a plurality of contract documents created in natural language associated with the plurality of assets, when the cluster similarity scores for each of the plurality of asset clusters is equal to or below the predefined threshold; and performing Natural Language Processing (NLP) based on an Artificial Intelligence (Al) model to generate a smart contract template for the current asset, in response to the processing (0010).

17.	Regarding claims 8 and 17, Anderson recites further comprises:
receiving a plurality of details from a stakeholder and the plurality of asset attributes from the current asset (0025); and
extracting a context and a plurality of features from the plurality of details received from the stakeholder and the plurality of asset attributes received from the current asset (0025).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692